Citation Nr: 0605363	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-41 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to an initial evaluation in excess of 10 
percent status post left great toe fracture.

3.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain. 

4.  Entitlement to an initial evaluation in excess of 20 
percent for left ankle impairment following tibial fracture, 
with history of left Achilles tendinitis (claimed as left 
ankle condition).

5.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a left tibial shaft 
fracture, with limited motion of knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for scars as a residual of injury to the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1989 to February 
1990 and from August 1997 to December 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating determination 
of the Louisville, Kentucky, Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the veteran moved to 
Arkansas and the No. Little Rock, Arkansas, RO assumed 
jurisdiction. 

The veteran appeared at a hearing at the RO before the 
undersigned Law Judge in May 2005.  

The issues of increased evaluations for postoperative 
residuals of a left tibial shaft fracture, with limited 
motion of knee, and for left ankle impairment following 
tibial fracture, with history of left Achilles tendinitis 
(claimed as left ankle condition), are remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not currently have hearing loss 
disability of his right ear as defined by VA.

2.  The veteran's service-connected status post left great 
toe fracture is characterized by no more than moderate 
symptoms.

3.  Under the rating criteria in effect prior to September 
26, 2003, the veteran's lumbosacral strain was manifested by 
no more than slight limitation of motion with characteristic 
pain.

4.  Under the rating criteria in effect beginning on 
September 26, 2003, the veteran's lumbosacral strain did not 
reveal forward flexion of the thoracolumbar spine to greater 
than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine to less 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  The veteran's left lower extremity scars are deep and 
measure approximately 35 square inches.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for status post left great toe fracture have not been met at 
anytime since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5283, 
5284 (2005).

3. The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45. 4.71a, Diagnostic Codes 5235-5243, 5292, 5295 
(2003 & 2005).

4.  The criteria for an evaluation of 20 percent for scars as 
a residual of injury to the left lower extremity have been 
met since the effective date of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the October 2003 rating determination, the 
August 2004 statement of the case, and June 2003 and March 
2004 VCAA letters, informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement of the case and in the 
VCAA letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The March 2004 letter notified the veteran of the need to 
submit any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA required notice should 
generally be provided prior to the initial denial.  The Court 
subsequently held that a claimant would generally not be 
prejudiced by delayed notice.  Here there is no evidence or 
contention that the veteran was prejudiced by the delayed 
notice.

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, there has been compliance with the assistance 
provisions set forth in the law and regulation.  All 
pertinent service medical, VA, and private treatment records 
have been obtained.  The veteran was also afforded a VA 
examination.  No additional pertinent evidence has been 
identified.  Under the circumstances of this particular case, 
no further action is necessary to assist the appellant.

      Hearing Loss

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

For veterans who have served 90 days or more of active 
service during a period of war or after December 31, 1946, 
certain chronic disabilities, such as sensorineural hearing 
loss (as a disability of the central nervous system), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service if 
there is sufficient evidence to demonstrate a relationship 
between the veteran's service and his current disability.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's service medical records reveal that at the time 
of a March 1997 audiological evaluation, he had pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0

At the time of a July 2003 audiological evaluation, the 
veteran had pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
20

At the time of an August 2003 examination for VA rating 
purposes, the veteran had pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

At his May 2005 hearing, the veteran related his hearing loss 
to noise exposure in service.  He stated that he had been 
told that he had right ear hearing loss while he was in 
service.  

While the Board is sympathetic to the veteran's claim that he 
sustained hearing loss inservice, the Board is also bound by 
the pertinent VA regulation, 38 C.F.R. § 3.385, which 
requires objective demonstration of current hearing loss 
disability, which has not been met in this case.

Accordingly, the Board finds that the veteran does not 
currently have right ear hearing loss disability as 
contemplated within the VA definition of hearing loss per 
38 C.F.R. § 3.385.  In the absence of current disability, the 
veteran does not have a valid claim of service connection for 
right ear hearing loss.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Therefore, the Board must conclude that 
right ear hearing loss was not incurred in or aggravated by 
service.

Higher Original Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Status Post Left Great Toe Fracture 

Service connection is currently in effect for status post 
great left toe fracture, which has been assigned a 10 percent 
disability evaluation.  

Under Diagnostic Code 5283, a 10 percent rating is assigned 
for moderate malunion or nonunion of the metatarsal bones.  A 
20 percent evaluation is assigned for a moderately severe 
condition, and a 30 percent evaluation is assigned for a 
severe condition.  38 C.F.R. § 4.71a, DC 5281 (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005), a 
moderate foot injury warrants a 10 percent rating.  A 
moderately severe foot injury warrants a 20 percent rating.  
A severe foot injury warrants a 30 percent evaluation.

The veteran sustained a hairline fracture of the left great 
toe in April 2001.

At an August 2003 examination for VA rating purposes, the 
veteran indicated that his left toe only bothered him when he 
ran.  The veteran stated that he no longer ran as a result of 
his lower left leg condition.  Physical examination revealed 
that the left toe was mildly tender to palpation over the 
dorsal aspect of the 1st metatarsal.  Musculoskelatal 
strength was 4/5 on left dorsi and plantar flexion.  
Dorsalis, pedis, and posterior tibialis pulses were intact.  
Sensation was also intact.  A diagnosis of occasional 
residual pain status post stress fracture left great 
metatarsal was rendered.  

At the time of his May 2005 hearing, the veteran stated that 
his left toe had not given him any problems.  

There is no evidence that the veteran's status post left 
great toe fracture causes more than moderate impairment.  At 
the time of the August 2003 VA examination, the left toe was 
only mildly tender when palpated.  Moreover, musculoskeletal 
strength was 4/5 on left dorsi and plantar flexion and 
dorsalis, pedis, and posterior tibialis pulses were intact, 
as was sensation.  Furthermore, the examiner indicated that 
the veteran only had occasional pain.  In addition, the 
veteran testified that his left toe was not causing him any 
problems at his May 2005 hearing.  

Accordingly, the Board finds no basis on which to assign 
higher evaluations under DCs 5283 or 5284 for the status post 
left great toe fracture at any point since the effective date 
of service connection.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.

      Lumbosacral Strain

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

Under the rating criteria in effect prior to September 26, 
2003, a 10 percent disability evaluation was assigned for 
lumbosacral strain with characteristic pain on motion, a 20 
percent disability was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in standing position.  A 40 percent 
disability evaluation was assigned for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forwarding bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Code 5295.

A 10 percent disability evaluation was also warranted for 
slight limitation of the lumbar spine while a 20 percent 
disability evaluation was warranted for moderate limitation 
of the lumbar spine.  A 40 percent evaluation was warranted 
for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Code 5292.

The regulations regarding diseases and injuries of the spine 
were revised effective September 26, 2003.  Under these 
revised regulations, the back disability is evaluated under 
a general formula for rating diseases and injuries of the 
spine under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine			
					30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis					
			20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height						
	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2005).

At the time of his August 2003 VA examination, the veteran 
complained of central L5-S1 low back pain subsequent to a 
motor vehicle accident that occurred in November 1997.  The 
veteran noted pain approximately twice a month located just 
to the left of L4-5 that was 8/10 in intensity.  He 
aggravated it by doing PT, flutter kicks, and sit-ups.  

Physical examination of the lower extremities revealed no 
cyanosis, clubbing, or edema.  The veteran had 2+ dorsalis 
pedis and popiteal pulses.  There were no varicosities and 
the veteran had normal hair distribution on his legs.  

Range of motion was as follows for the lumbar spine:  
flexion-active to 85 degrees and passive to 95 degrees, with 
flexion to 90 degrees after 5 repetitions, with a pain level 
of 3/10  when ranging between 75 and 95 degrees; extension-
active to 25 degrees and passive to 30 degrees, with 
extension to 25 degrees after 5 repetitions, with a pain 
level of 4/10 at the end of range; right lateral flexion-
active to 30 degrees and passive to 30 degrees, with right 
lateral flexion to 30 degrees after 5 repetitions and a pain 
level of 3/10; left lateral flexion-active to 30 degrees and 
passive to 35 degrees, with left lateral flexion to 30 
degrees after 5 repetitions and a pain level of 3/10; right 
rotation-active to 30 degrees and passive to 35 degrees, with 
right rotation to 30 degrees after 5 repetitions and a pain 
level of 3/10; and left rotation-active to 30 degrees and 
passive to 35 degrees, with left rotation to 35 degrees after 
5 repetitions and a pain level of 4/10 at end of range of 
motion.  

Neurological examination revealed musculoskeletal strength 
was 5/5 except left lower extremity dorsiflexion and plantar 
flexion which was 4/5.  Deep tendon reflexes were 2+, 
bilaterally.  Romberg test was negative and there was 
negative Babinski and negative ankle clonus.  Straight leg 
raising was also negative.  Lordosis was present.  There were 
no paraspinal muscle spasms.  A diagnosis of mechanical low 
back pain was rendered.  The examiner indicated that there 
was a mild decrease in range of motion and occasional pain on 
weightbearing activities.  

At his May 2005 hearing, the veteran testified that he had 
difficulty when moving his back forwards and backwards.  He 
stated that he could touch his toes and that he had a pain 
level of 6/10.  He reported that he would have to get a 
substitute driver when his back hurt, and had missed three or 
four days of work in the past year.  

An evaluation in excess in excess of 10 percent is not 
warranted under either the old or the new rating criteria.  
The ranges of motion reported at the time of the August 2003 
VA examination do not demonstrate more than slight limitation 
of motion, even when considering pain.  Moreover, the ranges 
reported in degrees after repetition also did not reveal more 
than slight limitation of motion.  Thus, an increased 
evaluation would not be warranted under DC 5292.  An 
increased evaluation would also not be warranted under DC 
5295 as there were no findings of muscle spasm on extreme 
forward bending or unilateral loss of lateral spine motion in 
standing position.  His lateral bending of 30 degrees with 
consideration of functional factors is normal, as defined in 
the new rating criteria.

An increased evaluation would also not be warranted under the 
rating criteria in effect as of September 26, 2003.  The 
objective medical evidence did not reveal forward flexion of 
the thoracolumbar spine to greater than 30 degrees but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine to less than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  They found that even with 
consideration of functional factors such as pain, he had most 
of the normal ranges of lumbosacral motion.  His limitation 
is, thus, not more than slight.

The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, the observation of 
a skilled professional is more probative of the degree of the 
veteran's impairment.  Even when considering the additional 
limitation of motion caused by fatigue, weakness and flare-
ups, neither the actual range of motion nor the functional 
limitation warrants an evaluation in excess of 10 percent for 
limitation of motion based upon the appropriate codes 
governing limitation of motion.

Scars as a Residual of Injury to the Left Lower Extremity

Service connection is currently in effect for scars as a 
residual of injury to the left lower extremity, which have 
been assigned a 10 percent disability evaluation.

Under Diagnostic Code 7801, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

At an August 2003 examination for VA rating purposes, the 
veteran was noted to have multiple scars affiliated with the 
left lower extremity injuries.  These included a large scar 
over the patella that extended down onto the tibial bone.  
There was also a large skin graft lesion of the left lateral 
lower leg.  A skin graft donor site of the left anterior 
thigh was also present.  The scars were well healed over the 
left lower extremity and anterior patellar area.  There was 
mild tenderness over the anterior patellar area.  

The examiner indicated that the veteran had a visible 
deformity without loss of function or functional impairment.  
Pictures were taken.  The scars consisted of a 5.5 inch x 3 
inch scar on the left thigh, a three inch linear scar on the 
left knee, and a 10.5 inch x 1.5 inch scar on the left outer 
leg.  

At the time of his May 2005 hearing, the veteran indicated 
that the scars were ugly but healed.  He stated that the 
biggest problem was the disfigurement caused by the scars and 
that they did not cause pain or limit function.

The combined area of the veteran's scars is approximately 35 
square inches.  At least some of these scars are "deep" in 
as much as they were described as extending down onto the 
tibial bone.  Because the scars are not widely dispersed, 
they are evaluated as a single entity.  See notes to DC 7801.  
Under DC 7801 deep scars measuring more than 12 square inches 
but less than 72 square inches warrant a 20 percent rating.  
Resolving reasonable doubt in the veteran's favor the Board 
finds that a 20 percent rating is warranted under DC 7801.  

As the veteran's scars have not been shown to exceed or 
approximate 72 square inches a higher evaluation is not 
warranted under DC 7801.  38 C.F.R. § 4.7, 4.21 (2005).  
Other DCs referable to scars (other than of the head, face or 
neck) do not provide for evaluations in excess of 20 percent.

It appears that the veteran's disability has been the same 
throughout the period since the effective date of service 
connection, December 2, 2003.  Accordingly, the 20 percent 
evaluation is granted for the entire appeal period.


      Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board finds that there has been no 
showing that his service-connected status post left great toe 
fracture; lumbosacral strain; and scars as a residual of 
injury to the left lower extremity, have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  

While the veteran has indicated that his disabilities affect 
his work, he has only lost 3-4 days of work in the past year.  
In the absence of such factors, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Service connection for right ear hearing loss is denied.

An evaluation in excess of 10 percent for status post left 
great toe fracture at any time is denied.

An evaluation in excess of 10 percent for lumbosacral strain 
at any time is denied.

An evaluation of 20 percent for scars as a residual of injury 
to the left lower extremity is granted, effective December 2, 
2003.


REMAND

At the time of his May 2005 hearing, the veteran indicated 
that his residuals of a left tibial shaft fracture, with 
limited motion of knee, and his left ankle residuals had 
worsened in severity over the past year.  VA is obliged to 
afford veterans contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board notes that the 
last comprehensive VA examination afforded the veteran 
occurred in August 2003.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an orthopedic examination of his left 
lower extremity to determine the severity 
of his service-connected postoperative 
residuals of a left tibial shaft 
fracture, with limited motion of knee; 
and his left ankle impairment.  The 
claims folder must be made available to 
the examiner for review.

The examiner should report the ranges of 
left knee and ankle motion in degrees.

The examiner should determine whether the 
left knee or ankle disability is 
manifested by weakened movement, excess 
fatigability, incoordination or pain.  
Such inquiry should not be limited to 
muscles or nerves. These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, incoordination, or pain.

With regard to the left knee, the 
examiner should also comment on whether 
there is recurrent instability or lateral 
subluxation, and, if present, whether it 
is slight, moderate, or severe.  

The examiner should also comment on 
whether there is malunion or nonunion of 
the tibia.

The examiner is also requested to offer 
opinions as to the overall severity of 
the disability of the left knee and 
ankle.

2.  After ensuring that the examination 
reports and any addendums contain all 
requested information, re-adjudicate the 
claim.  If any of the claims remain 
denied, issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


